Name: Commission Regulation (EC) NoÃ 1504/2007 of 18 December 2007 on the issuing of import licences for applications lodged during the first seven days of December 2007 under tariff quotas opened by Regulation (EC) NoÃ 806/2007 for pigmeat
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  animal product
 Date Published: nan

 19.12.2007 EN Official Journal of the European Union L 333/62 COMMISSION REGULATION (EC) No 1504/2007 of 18 December 2007 on the issuing of import licences for applications lodged during the first seven days of December 2007 under tariff quotas opened by Regulation (EC) No 806/2007 for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 806/2007 of 10 July 2007 opening and providing for the administration of tariff quotas for pigmeat (3), in particular Article 5(6) thereof, Whereas: (1) Regulation (EC) No 806/2007 opened tariff quotas for imports of pigmeat products. (2) The applications for import licences lodged during the first seven days of December 2007 for the subperiod 1 January to 31 March 2008 relate, for some quotas, to quantities exceeding those available. The extent to which licences may be issued should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have not been lodged under Regulation (EC) No 806/2007, to be added to subperiod 1 April to 30 June 2008, are fixed in the Annex. Article 2 This Regulation shall enter into force on 19 December 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). Regulation (EEC) No 2759/75 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 181, 11.7.2007, p. 3. ANNEX Group No Serial No Allocation coefficient for import licence applications lodged for the subperiod 1.1.2008-31.3.2008 (%) Quantities not applied for to be added to the subperiod 1.4.2008-30.6.2008 (kg) G2 09.4038 (2) 7 045 625 G3 09.4039 (2) 2 813 000 G4 09.4071 (1) 2 251 500 G5 09.4072 (1) 4 620 750 G6 09.4073 (1) 11 300 250 G7 09.4074 (2) 3 562 706 (1) Not applicable: no licence application has been sent to the Commission. (2) Not applicable: the applications do not cover the total quantity available.